         Case 1:21-mj-00129-AJB Document 1 Filed 02/08/21 Page 1 of 1


MAGISTRATE'S CRIMINAL MINUTES & ORDER                                         FILE[ I IN OPEf COURT
REMOVALS (Rule 5 & 5.1)
                                                  TIME IN COURT:                        HRS.          14         MINS.

FILED IN OPEN                 DATE:   2/8/2021              TIME:      2:12 pm          TAPE:         FTR Gold
COURT


MAGISTRATE (PRESIDING): ALAN J. BAVERMAN                                   DEPUTY CLERK: Lisa Enix

CASE NO:                                                DEFENDANT'S NAME:               Bruno Joseph Cua
                  1:20-MJ-129-AJB
AUSA:                                                   DEFENDANT'S                     Molly Farmer & John Thomas
                  Ryan Buchanan
                                                        ATTORNEY:                       Morgan
USPO/PTR:                                               TYPE OF COUNSEL:          Retained
                  Steven Witherspoon via Zoom
        ARREST DATE:

x       Initial Appearance Hearing Held                 x           Defendant iinformed of rights

        Due Process Protection Act Warning Orally Given to Government's Counsel. Order on page                   2

        Interpreter Sworn:

                                                 COUNSEL
        ORDER appointing The Federal Defender Program                                   IA Only
        ORDER appointing                                                   as counsel for defendant

        ORDER defendant to pay attorney's fees as follows:

                                 IDENTITY/PRELIMINARY HEARING
x       Defendant WAIVES identity hearing.                                    x          /VAIVER FILED
        Identity hearing held               Def. is named def. in indictment/complaint; held for removal to other district

x       Defendant WAIVES preliminary hearing                                  x          WAIVER FILED
        Preliminary hearing held.           Probable cause found; def. held to District Court for removal to other
                                            district.
        Removal hearing set                                           @
        Commitment to Another District Filed.

                                 BOND/DETENTION PROCEEDINGS

x       Government Motion for DETENTION Filed                   Detention hearing set             2/10/2021 at 2:00 pm
        Detention Hearing Held                                                                    Detention Hearing Waived

        Bond Hearing Held                                       Bond Set at                       $
        Non-Surety                        Surety ( ) Cash       (     ) Property    (      ) Corporate Surety

        Special Conditions:


        BOND FILED: Defendant RELEASED

        Bond NOT EXECUTED. Defendant to remain in Marshal's custody.

        Detention Order. Witten Order to follow.
